Opinion issued September 29, 2011.
 

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00712-CR
———————————
In re robert brett gosnell, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus[1]

 

 
MEMORANDUM OPINION
          Relator,
Robert Brett Gosnell, has filed a pro se petition for writ of mandamus,
complaining that the trial court has failed to rule on his motion for judgment
nunc pro tunc.  
We deny the petition for
writ of mandamus, and we dismiss all outstanding motions as moot. 
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Sharp and Brown.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]           Respondent
is the Honorable Vanessa Velasquez of the 183rd District Court of Harris
County, Texas.  Relator informs us that
this original proceeding arises out of Cause No. 613099, styled State of Texas
v. Robert Brett Gosnell, pending in the 183rd District Court, Harris County,
Texas, the Honorable Robert Rosenkranz, presiding.